Citation Nr: 1226182	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-42 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus and plantar fasciitis.

2.  Entitlement to service connection for a left arm disorder, to include arm, wrist, hand, and elbow.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative arthritis with left leg numbness.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2010 rating decisions by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), for the Columbia, South Carolina RO.

In May 2012, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for sinusitis and a left arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder pre-existed his active duty military service.

2.  The Veteran's preexisting foot disorder was not permanently aggravated during military service.

3.  The Veteran's lumbar spine disorder is manifest by no more than objective observation of forward flexion greater than 30 degrees with consideration of functional loss due to pain, weakness and other factors; and without objective evidence of ankylosis, neurological symptoms such as radiculopathy, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Bilateral pes planus and plantar fasciitis was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).

2.  The criteria for a disability rating of 20 percent, but no higher, for a lumbar spine disability with left leg numbness have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in April 2008 and October 2009 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As these letters were sent prior to the September 2008 and November 2010 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's available service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  VA examinations have been provided.  The Veteran has not identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claims decided herein.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

General Law and Regulations-Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b). 

In July 2003, VA's General Counsel  issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. 

If, on the other hand, a condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service- connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a preexisting condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1); Verdon v. Brown, 8 Vet. App. 529, 538 (1996)(a "lasting worsening of the condition" or a worsening that existed not only at the time of separation but one that still exists currently is required.)  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).

Bilateral Pes Planus and Plantar Fasciitis

The Board finds that because the preponderance of the competent and probative evidence of record is against a finding that the Veteran's preexisting bilateral foot disorder was permanently aggravated by his period of active military service, the claim must be denied.  

The Veteran's STRs show that upon entrance into service in November 1978, the examiner made a finding that his feet were abnormal, noting a condition of "Mod" pes planus.  (See November 1978 service enlistment examination report).  Additionally, the Veteran conceded in his September 2008 Notice of Disagreement that his bilateral pes planus and plantar fasciitis pre-existed his service.  The Board accepts the above-cited evidence as probative evidence that the Veteran's bilateral foot disorder preexisted service.  The question remains whether or not the Veteran's pre-service foot disorder was permanently aggravated by service. 

A service treatment record from November 1981 reflects that the Veteran experienced recurrent pain in the bottom of his feet.  The examiner indicated that his pain was secondary to pes planus.  An X-ray revealed evidence of bilateral pes planus with no other intrinsic bony or joint pathology.

The reports of service examinations performed in March 1987 and May 1992 reflect that the Veteran had normal feet.  The Veteran indicated on a March 1987 report of medical history that he did not experience foot trouble.

Flat feet were noted on an October 1993 master problem list.

On service examination in September 1998, the examiner indicated that the Veteran had normal feet.  On a corresponding Report of Medical History, the Veteran indicated that he had foot trouble.  He specified that his foot trouble consisted of a chronic bilateral fungal infection.

The Veteran's May 2002 retirement examination report reflects that his feet were normal.  The Veteran marked on a corresponding Report of Medical History that he experienced foot trouble.

An August 2007 post-service VA treatment record reflects that the Veteran had moderate pes planus.  A February 2008 VA podiatry record reflects the presence of pes planus and plantar fasciitis.

On VA examination in May 2008, the examiner noted the Veteran's complaints of foot pain that began early in his military career.  The examiner observed that the Veteran walked with an antalgic gait.  She observed no evidence of abnormal weight bearing, painful motion, swelling, tenderness, weakness, or malunion or nonunion of the tarsal or metatarsal bones.  Flatfoot was present with normal weightbearing and no forefoot or midfoot malalignment.  Pronation was mildly present with weightbearing.  The examiner gave diagnoses of bilateral pes planus and plantar fasciitis.

The examiner opined that it was at least as likely as not that the Veteran's pes planus and plantar fasciitis were a natural progression of the bilateral pes planus condition that the Veteran had upon entrance into the military.  The examiner further opined that it was less likely as not that the bilateral pes planus had been permanently aggravated by military service.  To support her opinion, the examiner cited evidence from the Veteran's service treatment records.  In particular, she noted that in 1992, the Veteran's weight was recorded as 199 pounds, and his current weight was 263 pounds.  She noted the occasional in-service treatment for foot pain, but also observed that multiple physical examinations performed during service documented no additional abnormalities to the bilateral feet.  In particular, she noted that the 2002 retirement physical did not document additional abnormalities to the bilateral feet.  She also specified that the Veteran's plantar fasciitis appeared to be a continuation of the Veteran's high school foot pain.

The Board has carefully considered the Veteran's contentions that he has a bilateral foot disorder that was aggravated by his active duty.  The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing pain in his feet).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's contention that his preexisting foot disorder underwent permanent aggravation during his period of military service is not competent medical evidence to support an award of service connection.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  See Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Although the Veteran is certainly competent to observe and describe foot pain, he has not been shown to have the medical expertise necessary to diagnose an actual permanent aggravation of the underlying disorder.  

Even if the Veteran was competent to describe such, the Board finds that his assertions are outweighed by the opinion of the May 2008 VA examiner.  The May 2008 VA examiner was a nurse practitioner, and as such, has the education and training necessary to offer competent evidence regarding the etiology and nature of a diagnosed disorder.  She based her opinion on an examination of the Veteran and a review of the service and post-service treatment records.  She cited from the medical record to support her given opinion.  The Board finds the opinion of the May 2008 VA examiner to be the most persuasive evidence of record regarding any connection between the Veteran's claimed foot disorders and his service.  Although the May 2008 examiner was equivocal as to the question of whether the Veteran's pes planus and plantar fasciitis were a natural progression of his pre-existing bilateral foot disorder, she was unequivocal regarding the more fundamental question when she stated that the pre-existing disorder was not permanently aggravated by military service.  As such, service connection is not warranted for bilateral pes planus or plantar fasciitis, as the persuasive evidence of record indicates that these conditions pre-existed the Veterans service and were not permanently aggravated therein.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

General Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Effective September 26, 2003 (prior to the filing of the Veteran's claim in October 2005) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


Lumbar Spine With Left Leg Numbness

Service connection for a lumbar spine disorder was originally granted in a January 2003 rating decision.  The present claim for an increased rating was received in September 2009.

In October 2009, the Veteran remarked that he experience numbness when sitting or standing for a short period of time.  He related that the numbness was often associated with or preceded by abnormal pain-like sensations.

On VA compensation and pension examination in October 2010, the Veteran reported that on average he was able to walk one mile.  No falls due to his spinal condition were reported.  The Veteran complained of stiffness, fatigue, spasms, decreased motion, and numbness.  The report reflects that the Veteran's low back pain occurred twice per week for two hours and would travel to the left leg.  The report further reflects the Veteran's comment that the pain was mild.  The pain could be exacerbated by physical activity and relieved by rest.  He was able to function without medication.  During flare-ups he experienced neither functional impairment nor any limitation of motion of the joint.  No treatment was reported.  No hospitalizations, surgeries, or incapacitating episodes were reported.  The Veteran commented that his ability to stand and lift was limited.

On objective examination, the examiner commented that the Veteran's posture and gait were within normal limits.  He did not require any assistive devices for ambulation.  The examiner did not find radiating pain, muscle spasm, tenderness, or guarding of movement.  Objective examination did not reveal any weakness.  The examiner noted that the Veteran's muscle tone and musculature was normal.  Straight leg raising test yielded negative results bilaterally.  Lasegue's sign was negative.  No atrophy or ankylosis was present.  Forward flexion of the thoracolumbar spine was to 70 degrees with pain at 60 degrees.  Extension was to 30 degrees with pain at 30 degrees.  Right and left lateral flexion was to 20 degrees with pain at 20 degrees.  Right and left rotation was to 20 degrees with pain at 20 degrees.  The examiner commented that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neurological examination revealed no sensory deficits from L1-L5 or at S1.  The examiner found no signs of lumbar intevertebral sic syndrome with chronic and permanent nerve root involvement.  An X-ray revealed degenerative arthritic changes which the examiner deemed mild.

A VA outpatient record from January 2011 reflects that the Veteran was fitted for a corset.

First addressing the General Rating Formula, the Board notes that the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has been limited primarily to 70 degrees of forward flexion and 180 degrees of combined range of motion.  These range of motion findings are consistent with the 10 percent disability rating currently assigned.  However, with consideration of pain, the range of motion findings were limited to 60 degrees of forward flexion and 170 degrees of combined range of motion.  Recognizing the Veteran's complaints of pain and weakness, and with consideration of DeLuca and 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint), the Board finds that the criteria for a 20 percent rating, and no higher, have been met.  Even when functional loss due to pain, weakness and other factors is considered, forward flexion of the thoracolumbar spine has not been limited to 30 degrees or less, and ankylosis has not been shown; as such, a rating in excess of 20 percent is not warranted.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  Although the Veteran has complained of left leg numbness, objective medical testing conducted in connection with the October 2010 revealed no sensory deficits attributable to the lumbar spine disorder.  The October 2010 VA examiner considered the Veteran's report of pain that radiated to his left leg; however, objective medical testing did not reveal radiculopathy attributable to the lumbar spine disorder.  The Board finds that the report of the October 2010 VA examiner outweighs the Veteran's assertions, as the October 2010 VA examiner was an objective medical professional.  Because there has been no objective evidence of neurological impairment attributable to the low back disability during the time period applicable to this appeal, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Finally, the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating Episodes.  The Board notes that for the purposes of evaluating IVDS based on incapacitating episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Here, the disability also is not shown to involve IVDS or incapacitating episodes that required bed rest prescribed by a physician at any time during the time period applicable to this appeal.  Significantly, the October 2010 VA examiner noted that the Veteran denied experiencing incapacitating episodes.  As such, a higher rating cannot be assigned on the basis of incapacitating episodes.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).


An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Pain and some degree of interference with employability are accounted for in the regular schedular criteria.  For these reasons, the Board finds that the Veteran's low back disorder does not present an exceptional or unusual disability picture.  As such, referral for extraschedular consideration is not in order here.


ORDER

Service connection for bilateral pes planus and plantar fasciitis is denied.

Entitlement to a disability rating of 20 percent, but no higher, for lumbar spine degenerative arthritis with left leg numbness is granted, subject to the law and regulations governing the payment of VA compensation benefits.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Concerning the claim for service connection for a left arm disorder, to include arm, wrist, hand, and elbow, the Veteran's service treatment records reflect that he complained of left arm numbness in February 1992, March 1992, October 1995, March 1997, and March 1998.  In post-service statements, the Veteran has continued to complain of left arm numbness.

The Veteran underwent VA examination in October 2010.  The examiner performed a musculoskeletal examination and provided diagnoses of left elbow epicondylitis and left elbow degenerative changes.  The examiner opined that the diagnoses given were not a continuation of a service injury, as he was unable to find any complaints for a specific left arm condition in his review of the medical records.

It appears that the October 2010 examiner confined his observations to orthopedic manifestations.  However, the Veteran's complaints of numbness and tingling indicate the possibility of a neurological disability.  The Board additionally notes that service connection has previously been established for degenerative disc disease of the cervical spine and myofascial pain with trigger point of the left scapula.  As such, the Board finds that the Veteran should be afforded another VA examination which considers the possibility of left arm neurological symptoms.

Concerning the claim for service connection for sinusitis, the service treatment records reflect a history of nasal congestion, dripping, and other nasal symptoms.  In March 1996, the Veteran underwent a septoplasty while on active duty.  The Veteran has related a continuity of nasal symptoms which he self-declared to be "sinusitis."

In October 2010, the Veteran was afforded a VA examination.  The examiner opined that there was no pathology to render a diagnosis other than post-operative septoplasty.  He specified that without a notation of a current sinus condition, there was no pathology to render a diagnosis.  The examiner then specified that there was a significant past medical history of sinus problems.  In November 2010, a VA ear, nose, and throat (ENT) specialist gave the Veteran a diagnosis of allergic rhinitis.

The Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although no medical examiner has given the Veteran a diagnosis of sinusitis, the medical record is replete with his sinus symptoms.  Although the October 2010 VA examiner indicated that there was no notation of a current sinus condition, the very next month a VA ENT specialist provided a diagnosis of allergic rhinitis.  As such, the Board finds that the Veteran should be afforded another VA examination to determine if the diagnosed allergic rhinitis is related to the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the Veteran should be afforded a VA examination by appropriate personnel to determine the etiology of any current left arm disorder to include a neurological disorder.  All indicated tests and studies are to be performed, to include neurological testing, if necessary.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left arm disorder was incurred in or aggravated by active service or any other service connected disability (to include as secondary to a cervical spine disorder or myofascial pain with trigger point of the left scapula; if applicable).  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the Veteran should be afforded a VA examination by appropriate personnel to determine the etiology of any current sinus disorder, to include allergic rhinitis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinus disorder, to include allergic rhinitis, was incurred in or aggravated by active service or any other service connected disability.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


